DETAILED ACTION
	The Information Disclosure Statement filed on June 13, 2022 has been reviewed and considered by the Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (CN 106494451A).
Gong discloses a draft gear, shown generally in figure 1, comprised of a buffer assembly in the from of a tubular structure extending from a coupler head to the coupler mount 12. A connection assembly is mounted to the coupler mount 12 and shown just in from t of the horizontal plate of the coupler mount in figure 1. The connection assembly is further comprised of a first connection part that is mutually and horizontally rotatably connected with the buffer assembly and having a first rotation center. The first connection part is shown just beneath the horizontal plate of the mount assembly. A second connection part has a connection surface connected with the train body where the rear side of the connection surface is near the body and the front side is near the buffer assembly. The term “near” is interpreted as a broad proximity to the respective sides. Through the connection surface, and the first rotation center is located on a rear side of the connection surface. The second connection part is formed by the vertical plate encircling the coupler connection and is noted by four bolt holes, one at each corner of the connection plate. The bolts include shear off bolts to break away under collision forces. A bearing assembly in mutual contact with the buffer assembly and positioned beneath buffer tube and is comprised of a pair of arms on either side of the buffer and an elastic buffer body directly beneath the buffer tube. A self-adaption assembly is formed by two arms extending upward on either side of the buffer tube from the bearing assembly and following the arc of the buffer tube. The assembly rotates about two axes with one axis being defined by the first connection element and the second being defined by the ball joint connecting the front portion of the buffer to the second portion of the buffer. The ball joint is shown at the center of the second connection part of the assembly. A centering assembly is positioned beneath the buffer and is shown to extend at an angle from the buffer in figure 1. 
Response to Arguments
Applicant's arguments filed June 13. 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Gong, as described above, does not adequately show the features of the instant clai8ms. The Applicant argues that the amendment to claim 1 reciting the proximity of the front and rear sides of the connection surface is not shown in Gong. However, the amendment only states that the front and rear sides need only be “near” the buffer assembly at the front and the body at the rear. Figure 1 and 2 depict the connection surfaces of the connection part with respective sides facing the respective buffer or body.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johannsen (DE 10201616125081 A1) and Che (WO 2018072611 A1) both disclose various types of coupler assemblies. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 28, 2022